Citation Nr: 1018285	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a left forearm 
disability, claimed as left arm scar tissue.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 
1964 to December 1968.  He also served with the National 
Guard during which time he had a period of inactive duty for 
training (INACDUTRA) from May 1963 to July 1963 and a period 
of active duty for training (ACDUTRA) from July 1963 to 
January 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which, in pertinent part, 
denied entitlement to service connection for scar tissue left 
arm.

In February 2009, the Board remanded the Veteran's claim for 
additional development.  As that development has been 
completed, the case has been returned to the Board for 
further appellate action.  

While the issue has previously been characterized as 
entitlement to service connection for left arm scar tissue, 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board construes the Veteran's claim 
for left arm scar tissue as encompassing entitlement to 
service connection for a left arm disability regardless of 
the precise diagnosis.


FINDING OF FACT

The Veteran's current left forearm disability, varicose 
veins, was first demonstrated after an in-service injury.  



CONCLUSION OF LAW

A current left forearm disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.   See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During a July 2005 VA joints examination, the examiner noted 
that on the inner aspect of the left forearm was a bulging 
clump of varicose veins about 4 x 6 cm.  The Veteran reported 
that this was related to a stab wound of that arm he incurred 
during service.  VA regulations provide for a disability 
rating for the existence of varicose veins.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2009).  Therefore, a current 
disability has been shown.  

The Veteran contends that he incurred a left forearm scar in 
1963 during a riot that his National Guard unit was called 
upon to control.  Efforts to confirm that his National Guard 
unit was called upon to control the riot have been 
unsuccessful.  

A December 1964 enlistment examination into active service 
shows that the Veteran was found to have a 2.5 inch scar on 
his left posterior forearm.  No history was provided.  There 
was no evidence of any left arm disability upon examination.  
A November 1965 service treatment record revealed that the 
Veteran experienced pain in his left forearm after he hit it 
and experienced burst blood vessels.  

A September 1966 service treatment note shows that the 
Veteran had had venous tumor surgery in the left lower arm in 
service and that he had recently begun to experience pain in 
his forearm.  X-rays taken in June 1968 showed slight tissue 
thickening of the medial aspect of the left forearm, 
associated with irregularity of the subcutaneous fat line.  

In July 1968, the Veteran was noted to have an 8 centimeter 
(cm) scar (about 3.15 inches) on the medial aspect of the 
left arm which he attributed to a glass laceration two years 
earlier.  The Veteran stated that he had struck his forearm 
arm 6 weeks previously while trying to jump off of a tank.  
Physical examination revealed a small cluster of varicose 
veins measuring 4-5 cm around the left forearm scar.  This 
evidence establishes an in-service injury.  

The remaining question is whether the current disability is 
etiologically related to the in-service injury.  There is no 
post-service medical opinion of record that explicitly links 
the Veteran's current left forearm disability to service.  
However, a link between a current disability and service can 
be established by a continuity of symptomatology, and 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Brown, 10 Vet. 
App. 495, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Moreover, the Court has held that lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Jandreau v. Nicholson, 
492 at 1377; Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. 
at 469; see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay person may provide eyewitness account 
of medical symptoms).  

As noted above, the Veteran reported during service that he 
sustained a glass laceration to his left forearm while on 
active duty and that subsequent injuries to his forearm 
resulted in pain and varicose veins.  Treatment records from 
active service confirm the in-service injury with subsequent 
pain and varicose veins.  The Veteran made the same statement 
in a July 2005 examination which was provided in connection 
with a separate claim.  The Veteran is competent to report 
the existence of observable symptomatology such as varicose 
veins and the Board finds that his statements are credible as 
they are consistent with those made during service and with 
the clinical finding.  Significantly the current varicose 
veins are located at the same site as was identified during 
active service.  

Resolving all doubt in the Veteran's favor, criteria for 
service connection for current left forearm disability, to 
include varicose veins, have been established.   
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. at 53.


ORDER

Service connection for a left forearm disability, varicose 
veins, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


